ON MOTION FOR REHEARING.
JOHNSON, J.
A re-examination of this case convinces us that the decisive issues were fully and correctly decided in the opinion filed and the motions for rehearing are overruled.
*494In view of tbe expressed desire of plaintiff to ■enter a remittitur of tbe punitive damages, we bave decided to set aside tbe order reversing tbe judgment and remanding tbe cause. If, witbin ten days, tbe plaintiff shall file a remittitur in tbe amount awarded by tbe jury as punitive damages, tbe judgment will be affirmed; otherwise it will be reversed and tbe cause remanded.
All concur.